UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GREG GARNO, 15-B-0533,

                                   Plaintiff,

                                                              DECISION AND ORDER
              v.                                                 14-CV-239-A

CLAY RUGER,
RONALD SPIKE,
JASON COOK, and
THE COUNTY OF YATES,

                                   Defendants.


       This pro se civil rights case was referred to Magistrate Judge H. Kenneth

Schroeder, Jr., pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial

proceedings. On March 29, 2019, Magistrate Judge Schroeder filed a Report and

Recommendation (Dkt. No. 48), recommending that defendants’ motion for summary

judgment (Dkt. No. 41) pursuant to Fed. R. Civ. P. 56 be granted, and that plaintiff

Garno’s motion to dismiss the defendants’ summary judgment motion (Dkt. No. 45) be

denied.

       The Court has carefully reviewed the Report and Recommendation, the record in

this case, and the pleadings and materials submitted by the parties, and no objections

having been timely filed, it is hereby

       ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth

in the Report and Recommendation, defendants’ motion for summary judgment (Dkt.

No. 41) is granted, and pro se plaintiff’s motion to dismiss the defendants’ summary

judgment motion (Dkt. No. 45) is denied.
     The Clerk of Court shall take all steps necessary to close the case.

     IT IS SO ORDERED.



                                       __s/Richard J. Arcara____________
                                       HONORABLE RICHARD J. ARCARA
                                       UNITED STATES DISTRICT COURT

Dated: September 12, 2019




                                          2
